DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last
Office action is was granted and, therefore, the finality of that action is withdrawn.

Status of Claims
The amendments and arguments filed on 9/20/2022 are acknowledged and have been fully considered.  Claims 23, 24, and 33 are now pending.  Claims 1-22, 25-32, and 34-40 are canceled; claim 23 is amended; no claims are withdrawn; no claims are new.
Claims 23, 24, and 33 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 23, 24, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waters (“MS pipeline flowing, but niche remains for neuroprotiection”, of record) in view of of Goelz et al. (WO 2011/100589, of record) and Buchholz et al. (WO 2008/128982)
Waters teaches that teriflunomide, BG-12 (dimethyl fumarate), and laquinimod are all newly designed oral therapies for the treatment of multiple sclerosis (see page 1327). Water teaches that doctors suggest mixing and matching oral drugs for multiple sclerosis to combine various mechanisms of action (see page 1327).
Although, Waters teaches that teriflunomide, BG-12 (dimethyl fumarate), and laquinimod are all newly designed oral therapies for the treatment of multiple sclerosis and teaches that doctors suggest mixing and matching oral drugs for multiple sclerosis to combine various mechanisms of action, the reference does not exemplify the instant embodiments.  
Goelz et al. teaches methods of treating neurological disorders, including MS, by the administration of a therapeutically effective amount of at least one compound of Formula I and either glatiramer acetate or interferon-beta (see abstract). Goelz et al. teaches that Formula I can be dimethyl fumarate (see [0015]). Goelz et al. teaches that the compound of Formula I and the glatiramer acetate are present in a single pharmaceutical formulation (see [0017]). Goelz et al. teaches that when the active agents are used in co-therapy, the therapeutically effective dose is lower than when they are used in monotherapy (see [0065]). Goelz et al. teaches the DMF is formulated in capsules containing enterically coated microtablets and that the coating of the microtablets is composed of different layers (see [0084]). Goelz et al. teaches effective doses will also vary, as recognized by those skilled in the art, dependent on route of administration, excipient usage, and the possibility of co-usage with other therapeutic treatments including use of other therapeutic agents (see [0096]). Goelz et al. teaches teaches once, twice, and three times daily administration (see [0025]).  Goelz et al. teaches that the composition can be in the form of a sustained or controlled release pharmaceutical formulation (see [0106]). Goelz et al. teaches that the formulation can include a rate controlling polymer such as hydroxypropyl methyl cellulose (i.e. a prolonged release matrix as evidenced by [0066] of the instant specification, see [0106]).
Buchholz et al. teaches compounds and disease therapy (see abstract). Buchholz et al. teaches that the composition can include a second agent, including teriflunomide (see page 37 bridging to page 38).  Buchholz et al. teaches that the compositions can be used to treat multiple sclerosis (see page 35, bridging to page 36).  Buchholz et al. teaches the tablets or pills of the compositions can be coated or otherwise compounded to provide a dosage form affording the advantage of prolonged action (see page 58). Buchholz et al. teaches the tablet or pill can comprise an inner dosage and an outer dosage component, where the two components can be separated by an enteric layer which serves to resist disintegration in the stomach and permits the inner component to pass intact into the duodenum or to be delayed in release (see page 59).
Regarding claim 23, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to mix and match oral drugs as taught by Waters and arrive at a combination of dimethylfumarate and teriflunomide.  One would be motivated to do so with a reasonable expectation of success as Waters teaches that doctors suggest mixing and matching oral drugs for multiple sclerosis to combine various mechanisms of action and teaches the oral administration of teriflunomide, BG-12 (dimethyl fumarate), and laquinimod for the treatment of multiple sclerosis.  The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Further, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to formulate a composition with an enteric coating with sustained or controlled release pharmaceutical of dimethylfumerate and rapid release of the active ingredient from the enteric coating as taught by Goelz et al. and Buchholz et al. in the method of Waters. One would be motivated to do so with a reasonable expectation of success as Goelz et al. teaches that the active ingredients can be administered at different times, and suggests an enteric coating with sustained or controlled release pharmaceutical of dimethylfumerate and Buchholz et al. teaches compositions which include teriflunomide can be tablets which are coated or otherwise compounded to provide a dosage form affording the advantage of prolonged action, including an inner dosage and an outer dosage component.
Regarding claims 24 and 33, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to administer the composition of Waters twice daily as taught by Goelz et al.  One would be motivated to do so with a reasonable expectation of success as Goelz et al. teaches that it is routine to administer drugs for the treatment of MS once or twice a day (see [0025]).

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that none of Water and Goelz, alone or in combination, teaches a tablet, wherein a first active agent, much less specifically DMF, is contained in a prolonged release matrix portion of the tablet; and a second active agent, much less fingolimod or teriflunomide, is contained in an outer enteric coating providing for rapid release and that surrounds the matrix portion of the tablet.  However, Goelz et al. teaches that the composition can be in the form of a sustained or controlled release pharmaceutical formulation (see [0106]). Goelz et al. teaches that the formulation can include a rate controlling polymer, such as hydroxypropyl methyl cellulose (see [0106]).  The instant specification teaches that prolonged release matrix portion contains hydroxypropylcellulose or hydroxypropylmethylcellulose as matrix-forming retarding agents (see [0066]).  Thus Goelz et al. teaches ta prolonged release matrix portion of a tablet as instantly claimed.  Further, Buchholz et al. teaches the tablets or pills of the compositions can be coated or otherwise compounded to provide a dosage form affording the advantage of prolonged action (see page 58). Buchholz et al. teaches the tablet or pill can comprise an inner dosage and an outer dosage component, where the two components can be separated by an enteric layer which serves to resist disintegration in the stomach and permits the inner component to pass intact into the duodenum or to be delayed in release (see page 59).
Applicant argues that Waters does not teach or suggest specifically combining DMF and one agent selected from teriflunomide and fingolimod in treatment of MS. Applicant argues that notably absent from Waters is any suggestion of a tablet that comprises two active agents, each with different release characteristics, with one rapidly released from the outer enteric coating, and the other exhibiting prolonged release from a matrix under the coating, much less where the two agents are the one agent and the DMF, respectively, of the instant claims.  Applicant argues that Goelz says nothing about compositions comprising DMF and teriflunomide or DMEF and fingolimod.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, Water teaches that doctors suggest mixing and matching oral drugs for multiple sclerosis to combine various mechanisms of action (see page 1327). The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Applicant argues that that neither the inner dosage component nor the outer
dosage component described on page 58, lines 25-30 of Buchholz are disclosed or suggested to be a prolonged release matrix.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to formulate a composition with an enteric coating with sustained or controlled release pharmaceutical of dimethylfumerate and rapid release of the active ingredient from the enteric coating as taught by Goelz et al. and Buchholz et al. in the method of Waters. One would be motivated to do so with a reasonable expectation of success as Goelz et al. teaches that the active ingredients can be administered at different times, and suggests an enteric coating with sustained or controlled release pharmaceutical of dimethylfumerate and Buchholz et al. teaches compositions which include teriflunomide can be tablets which are coated or otherwise compounded to provide a dosage form affording the advantage of prolonged action, including an inner dosage and an outer dosage component.
Applicant argues that a combination of Waters, Goelz and Buchholz does not render the instantly claimed invention obvious because the combination of references does not teach or suggest all the limitations of the claims.  However, this is not found to be persuasive for the reasons set forth above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611